TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00143-CV



                                  In the Interest of A. T. H.




         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
         NO. 03-2039-FC1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Gregory Lee Harrison has filed a motion to dismiss his appeal. We grant

the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellant’s Motion

Filed: May 24, 2006